Roy Rose was convicted of the crime of conveying intoxicating liquor, and his punishment fixed as above stated.
This appeal has been pending in this court since the 12th day of December, 1917. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time same was submitted.
Rule IX of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
After an examination of the entire record, including a transcript of the evidence, the court finds that no prejudicial error occurred during the progress of the trial sufficient to authorize a reversal of this judgment, and the same is, therefore, affirmed.
 *Page 1